DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to PTAB decision
The PTAB decision concluded on February 9, 2022 is acknowledged. Revised non-final rejection is presented below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 26-28, 30, 32, 34, 41 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claussen et al. (US 5,520,335. Claussen hereafter).
With respect to claim 21, Claussen discloses a method (Figs 1-12) of retrofitting (installing) an elongate boom (see Fig. 1 with additional annotation below) coupled to a 
attaching at least one mounting region (area of plate with key slot 58 and U-bolts and nuts shown in Fig. 2b) of a mounting apparatus (see Fig. 2b with additional annotations below) to the elongate boom, wherein the mounting apparatus further comprises at least one bracket (plates for U-bolts), a fastener (U-bolts), and an extension region spaced away from the at least one mounting region; 
coupling an extension member (50, 56 and 59) to the extension region of the mounting apparatus, wherein the extension member extends from a spray hood (left end) region (in Fig. 2b) to a mount end (right end) region; and 
supporting a spray boom (16), coupled to the extension member, above the ground surface when the extension member is coupled to the mounting apparatus (shown in Fig. 1) such that the spray boom is spaced away from the elongate boom by a set distance (by angle and length of the extension member 50, 56 and 59). 
With respect to claim 22, Claussen discloses the method further comprising decoupling the extension member from the mounting apparatus when the mounting apparatus is attached to the elongate boom (50, 56 and 59 can be remove while the mounting apparatus is attached to the elongate boom). 
With respect to claim 23, Claussen discloses wherein coupling the extension member to the extension region of the mounting apparatus comprises inserting a portion of the extension member into an attachment aperture (key-hole shaped slot 58. Fig. 2b) defined by the mounting apparatus. 

With respect to claim 26, Claussen discloses wherein the elongate boom and the spray boom are parallel when the mounting apparatus is attached to the elongate boom and the extension member is coupled to the mounting apparatus (Fig. 1). 
With respect to claim 27, Claussen discloses wherein attaching the at least one mounting region of the mounting apparatus to the elongate boom comprises: 
coupling a first mounting region (area of right U-bolts and nuts shown in Fig. 2b) of the at least one mounting region to a first portion of the elongate boom, and 
coupling a second mounting region (area of left U-bolts and nuts) of the at least one mounting region to a second portion of the elongate boom (see Fig. 2b with additional annotations below). 
With respect to claim 28, Claussen discloses a method (Figs 1-12) method of retrofitting (installing) a sprayer apparatus (Figs 1-12) to a tractor (94) via a mounting apparatus (see Fig. 2b with additional annotations below) of the tractor, the method comprising: 
coupling an extension member (50, 56 and 59) to the mounting apparatus by inserting a portion of the extension member (upper right end chain of 56) into an attachment aperture (key slot 58) defined by the mounting apparatus, wherein the extension member extends from a spray hood (left end) region (in Fig. 2b) to a mount end (right end) region, wherein the mounting apparatus comprises at least one bracket (plates for U-bolts) and a fastener (U-bolts), wherein the extension member is coupled 
removing the extension member from the mounting apparatus to remove the sprayer apparatus from the tractor. 
With respect to claim 30, Claussen discloses the method further comprising coupling an additional extension member (springs 59) to the mounting apparatus after removing the extension member from the mounting apparatus, wherein the additional extension member extends from a spray hood (left end) region (in Fig. 2b) to a mount end (right end) region, wherein the extension member is different than the additional extension member. 
With respect to claim 32, Claussen discloses wherein the portion of the extension member inserted into the mounting apparatus defines a circular cross-sectional shape (of the chain 56). 
With respect to claim 34, Claussen discloses wherein the spray boom is parallel to a (tip end) portion of the extension member coupled to the mounting apparatus.

With respect to claim 42, Claussen discloses a method (Figs 1-12) method of retrofitting (installing) a sprayer apparatus (Figs 1-12) to a tractor (94) via a mounting apparatus (see Fig. 2b with additional annotations below) of the tractor, the method comprising:
coupling an extension member (50, 56 and 59) to the mounting apparatus, wherein coupling the extension member to the mounting apparatus comprises inserting a portion of the extension member (upper right end chain of 56) into an attachment aperture (key slot 58) defined by the mounting apparatus, wherein the extension member is coupled to a spray boom (16) and the spray boom is coupled to a plurality of spray hoods (18), wherein each spray hood of the plurality of spray hoods extends from a first end (61) to a second end (62) along an axis defined by the spray boom and defines an outer surface (22 and 23) and an inner surface (Fig. 8), wherein the inner surface defines a channel (30) extending from the first end to the second end (Fig. 4), wherein the spray hood is configured to (capable of) spray a liquid onto foliage on a ground surface, wherein the extension member is configured to (capable of) support the spray boom and the plurality of spray hoods above the ground surface when the extension member is coupled to the mounting apparatus; 
removing the extension member from the mounting apparatus to remove the sprayer apparatus from the tractor; and 



    PNG
    media_image1.png
    748
    1032
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    396
    573
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 16, 2022